Citation Nr: 0705600	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  02-14 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for prostatitis.  

2.  Entitlement to service connection for claimed 
prostatitis.  




REPRESENTATION

Appellant represented by:	The American Legion






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1952 to 
September 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the RO.  

Following the veteran's testimony before the undersigned 
Veterans Law Judge (VLJ) at a videoconference hearing in May 
2004, the Board remanded this appeal back to the RO for 
further development of the record in September 2004.  

The veteran's appeal also initially included a claim of 
increased evaluation for the service-connected post-traumatic 
stress disorder (PTSD).  In July 2006, the RO granted an 
increased evaluation of 100 percent for the service-connected 
PTSD.  As this represents a full grant of the benefit sought, 
this matter is no longer before the Board on appeal.  

Pursuant to a January 2007 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.900(c) (2006).  

The claim of service connection for prostatitis was the 
subject of previous RO decisions in February 1955 and August 
1997.  The Board has a legal duty to address the "new and 
material evidence" requirement under 38 C.F.R. § 3.156(a) 
regardless of the actions of the RO.  

If the Board finds that new and material evidence has been 
submitted, it is bound by a statutory mandate to consider the 
merits of the case.  Barnett v. Brown, 8 Vet.App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet.App. 239, 244 (1993).  

The now reopened claim of service connection for prostatitis 
is addressed in the REMAND portion of this document and is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  



FINDING OF FACT

The additional evidence presented since an August 1997 
decision of the RO is more than cumulative and redundant in 
nature and is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for prostatitis.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156(a) (2001).  





REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of VCAA, or filed before the 
date of enactment and not yet final as of that date.  

Given that the action taken hereinbelow is favorable to the 
veteran, no further assistance in developing the facts 
pertinent to this limited matter is required at this time.  

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

The Board notes that the regulation regarding new and 
material evidence was amended during the course of this 
appeal.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.156(a)).  This amendment to 
38 C.F.R. § 3.156(a) applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
The veteran's request to reopen was filed prior to that date.  
Therefore, the revised regulation does not apply.  

Under 38 C.F.R. § 3.156(a), the former provisions which are 
effective in this case because the veteran's claim was 
received prior to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

In this case, the veteran's claim of service connection for 
prostatitis was denied in a rating decision of the RO in 
August 1997.  The veteran applied to reopen the claim in 
August 2001.  

In the August 1997 rating decision, the RO determined that 
there was no reasonable possibility that the new evidence 
submitted would change the previous decision.  Further the RO 
noted that the veteran was treated for prostatitis while on 
active duty, however, the condition resolved without chronic 
residual disability.  
 
However, since the August 1997 decision is final under 
38 U.S.C.A. § 7104(a), the Board must first ascertain whether 
new and material evidence has been received to reopen the 
claim.  

Since that decision, the veteran has submitted VA treatment 
records dated January 1998 to July 2006, replete with 
reference to treatment for a prostate condition.  In a 
December 2005 treatment record, the veteran complained of a 
prostate condition.  The veteran complained of having urinary 
urgency and frequency with dribbling and incontinence.  The 
examiner noted the veteran's history of benign prostate 
hypertrophy.  

Also submitted, was the transcript of his hearing held before 
the undersigned VLJ in May 2004.  The veteran testified about 
the treatment he had received both during and subsequent to 
service for his prostate condition.  

The Board finds that this additional evidence of record is 
new and so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.  

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim of service connection 
for prostatitis.  




ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for prostatitis, the appeal to 
this extent is allowed, subject to further action as 
discussed hereinbelow.  



REMAND

Having reopened the claim of service connection for 
prostatitis, the Board finds that additional development is 
necessary with respect to that claim.  

During service, the veteran received treatment for chronic 
prostatitis in April 1954.  Subsequently, following his 
discharge from service in September 1954, the veteran filed a 
claim for benefits.  

In a February 1955 rating decision, the RO denied the 
veteran's claim of service connection for prostatitis on the 
basis that the January 1955 VA examination did not show 
evidence of prostatitis.  

As noted, subsequent post service VA treatment records are 
replete with reference to treatment for a prostate condition.  
Despite the veteran's in-service and post-service 
symptomatology, he has not been afforded a VA examination to 
date to ascertain the nature, extent, and etiology of his 
claimed prostatitis. Thus, the Board finds that such an 
examination is "necessary under 38 U.S.C.A. § 5103A.  

Recently in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) addressed the four elements that must be considered 
in determining whether a VA medical examination must be 
provided as required by 38 U.S.C.A. § 5103A.  

Specifically, the Court held that the third element, 
indication the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.  

The Court further held that types of evidence that 
"indicate" a current disability may be associated with 
service include medical evidence that suggest a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
treatment received for his claimed 
disability manifested by prostatitis 
since July 2006.  Based on the response, 
the RO should undertake all indicated 
action to obtain copies of all clinical 
records from any identified treatment 
source.  The veteran should also be 
informed that he can submit evidence to 
support his claim.  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of the claimed disability 
manifested by prostatitis.  

The veteran's claims file should be made 
available to the examiner for review in 
conjunction with the evaluation.  All 
studies deemed necessary should be 
performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should opine as to whether 
the veteran has a current prostate 
disability that at least as likely as not 
(e.g., a 50 percent or greater 
likelihood) had its clinical onset or is 
due any event or incident during his 
period of active service.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.  

3.  After completion of the above 
development, the RO should readjudicate 
the veteran's claims of service 
connection for prostatitis.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


